                           United States District Court
                         Western District of North Carolina
                                Charlotte Division

           Kenneth Robinson                          JUDGMENT IN CASE
           Christopher Hall,

              Plaintiff(s),                            3:20-cv-00318-DSC

                   vs.

             Priority Honda
             James Beckley
 Priority Automotive Huntersville, Inc.,

             Defendant(s).



DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s July 8, 2021 Order.

                                               July 8, 2021
